United States Court of Appeals
                     For the First Circuit

No. 20-1474


   JOCELYNE WELCH, as personal representative of the Estate of
                          Alivia Welch,

                      Plaintiff, Appellant,

                               and

 SUSAN JOHNSON, individually and on behalf of her minor son B.L.
          and on behalf of Derrick Thompson, deceased,

                           Plaintiff,

                               v.

     CITY OF BIDDEFORD POLICE DEPARTMENT; ROGER P. BEAUPRE,
individually and as Chief of Biddeford Police Department; EDWARD
  DEXTER, individually and as an employee of Biddeford Police
 Department; JACOB WOLTERBEEK, individually and as employee of
   Biddeford Police Department; CITY OF BIDDEFORD; JANE DOES,

                     Defendants, Appellees,

                               and

 MAINE DEPARTMENT OF PUBLIC SAFETY; JOHN E. MORRIS, individually
    and as Commissioner of Maine Department of Public Safety,

                           Defendants.


No. 20-1481


 SUSAN JOHNSON, individually and on behalf of her minor son B.L.
          and on behalf of Derrick Thompson, deceased,

                      Plaintiff, Appellant,
                              and

  JOCELYNE WELCH, as personal representative of the Estate of
                         Alivia Welch,

                           Plaintiff,

                               v.

     CITY OF BIDDEFORD POLICE DEPARTMENT; ROGER P. BEAUPRE,
individually and as Chief of Biddeford Police Department; EDWARD
  DEXTER, individually and as an employee of Biddeford Police
 Department; JACOB WOLTERBEEK, individually and as employee of
   Biddeford Police Department; CITY OF BIDDEFORD; JANE DOES,

                     Defendants, Appellees,

                              and

MAINE DEPARTMENT OF PUBLIC SAFETY; JOHN E. MORRIS, individually
   and as Commissioner of Maine Department of Public Safety,

                          Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on August 27, 2021, is
amended as follows:
    On page 22, line 20, replace "had" with "have"